Case 3:17-cv-01085-VAB Document 72 Filed 09/27/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

CIVIL ACTION
NO. 3:17CV-01085-VAB

PMP CORPORATION 401(K) PROFIT
SHARING PLAN
Plaintiff,

VS.

LESLIE KINGRASAPHONE, BOUMNY T.
KEOLA, BRANDON L. KEOLA, ARGENIS L
KEOLA, KAIYAVONG B KEOLA, KHAMFONG J
KEOLA, JANNETTE KEOLA, AND ANGELA
KEOLA

eee eee see

Defendants SEPTEMBER 27, 2019

AFFIDAVIT OF JOSEPH G. FORTNER, JR.
STATE OF CONNECTICUT )
COUNTY OF HARTFORD *

Joseph G. Fortner, Jr., being duly sworn, deposes and says:

1. | am a member of the firm of Halloran & Sage LLP, attorney for the Plaintiff
in the above-captioned matter. If called to testify, | could and would competently testify
to the matters set forth herein.

2. PMP has incurred legal fees in the amount of $13,735.00, and legal costs of
$1,177.51. These are costs that have been billed by outside counsel, Halloran & Sage
LLP, for services related to this matter, and include investigation of the issues in this case,
drafting an interpleader complaint, revising same, working on bond issues, revising and
filing interpleader bonds, drafting motions, drafting e-mails to counsel for other
defendants, preparing for and participating in conferences, discussions with other

counsel and parties, preparing status reports, preparing motions for default and for

default judgment, and preparing for and attending a motion and hearing for default
Case 3:17-cv-01085-VAB Document 72 Filed 09/27/19 Page 2 of 3

judgment. The total number of hours billed have been 32.50 at the rate of $350 per hour
by Joseph Fortner, .80 hours at the rate of $450 per hour by Henry M. Beck, and 11 hours
at the rate of $200 per hour by Kaitlin Humble.

Costs have included filing fees, marshal’s fees, and legal research expenses.

7

Lr GArortner, Jr.

 

Subscribed and sworn to before me
this D6#, day of September 2019

-~ -_

Netary Public —

; ae 7 S | LL ‘
7 ¢ e

Comm isSl0n 0” of +t
Sup Cr, or Cou--t
Case 3:17-cv-01085-VAB Document 72 Filed 09/27/19 Page 3 of 3

CERTIFICATION

This is to certify thaton the _—s day of September 2019, a copy of the foregoing
was filed electronically, and served by mail on all persons listed below. Notice of this
filing will be sent by e-mail to all parties by operation of the Court's electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF system.

Keith A. Yagaloff, Esq.
Keith A. Yagaloff, PC

1343 Sullivan Avenue
South Windsor, CT 06074
Attorney for Jannette Keola

Leslie Kingrasaphone
5330 Dana Lynn Drive
Fort Worth, TX 76137

Angela Keola
168 Bourdon Boulevard
Woonsocket, RI 02895

Khamfong J. Keola
168 Bourdon Boulevard
Woonsocket, RI 02895

Kaiyavong B. Keola
168 Bourdon Boulevard
Woonsocket, RI 02895

Argenis L. Keola
38 Bushnell Street
Hartford, CT 06114-1827

Brandon L. Keola
38 Bushnell Street
Hartford, CT 06114-1827

Boumny T. Keola

140 Russ Street

$231

Hartford, CT 06106-1407

 

6112600v.1 Joseph G. Fortner, Jr.
